Citation Nr: 1724308	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  07-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension. 

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee. 

3.  Entitlement to a rating in excess of 10 percent for lumbosacral strain with myofascial pain. 

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 1995 and from February 2001 to July 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This matter was last before the Board in August 2012, whereupon it was remanded for further development.  Following the issuance of a July 2016 supplemental statement of the case in which the RO continued the denial of the increased rating claims and TDIU claim and added a lumbosacral strain increased rating claim, the case was returned to the Board for its adjudication.  

In March 2010, the Veteran testified at a hearing before an Acting Veterans Law Judge who is no longer in the Board's employ.  In this regard, the law requires that a Board member who conducts a hearing must participate in the decision on appeal.  38 U.S.C.A. § 7107(c) (West 2014).  Therefore, in May 2012 the Veteran was notified of this fact, asked if he wanted another hearing, and instructed to return the letter with his decision within 30 days.  He was told that a failure to respond would be taken to mean that the Veteran did not want another hearing before another Veterans Law Judge.  The Veteran has not responded to the Board's letter.  Accordingly, since the time to reply to the May 2012 letter has run, the Board finds that adjudication of the appeal may go forward without scheduling the Veteran for another hearing. 

The issues of entitlement to a rating in excess of 10 percent for lumbosacral strain with myofascial pain and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's left knee patellofemoral syndrome was manifested by full extension and flexion to at least 110 degrees, with symptoms of pain, locking, and stiffness and no ankylosis, instability or effusion into the joint.  

2.  Hypertension has not been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 160 or more; it has required continuous medication for control. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Codes 5003, 5020, 5260, 5261 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As for the appeal of the initial rating for hypertension, the underlying service connection claim has been granted and the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

The RO provided the Veteran with a pre-adjudication VCAA notice via letter dated in December 2005 regarding the Veteran's claims of entitlement to an increased rating of his left knee patellofemoral syndrome as well as the service connection claim for his hypertension.   

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's post-service VA and private treatment records.  He was afforded thorough VA examinations in February 2006, January 2011, April 2014, October 2014, and June 2016.  The Veteran has also submitted personal statements and was afforded an opportunity to testify at a Travel Board hearing before the Board in March 2010.  He has not identified any additionally available evidence for consideration.

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2010, the Acting Veterans Law Judge pursued a line of questioning directed to elicit the Veteran's contentions regarding his claims.  The undersigned asked questions regarding the Veteran's history of symptoms of his service-connected disabilities and why he believed these disabilities had worsened in severity.  The Acting Veterans Law Judge informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran that might have been overlooked or may have substantiated the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the August 2012 Board remand, the RO was directed to provide the Veteran with appropriate notice regarding his TDIU claim and then carry out additional development deemed necessary after receiving the Veteran's response.  After completing any necessary development, the RO was instructed to readjudicate the increased rating and TDIU claims.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Upon receipt of the case and the Veteran's submission of a formal claim for TDIU, the RO provided the Veteran with VCAA notice regarding his TDIU claim.  The RO then proceeded to obtain authorizations from the Veteran to acquire employment information from the Veteran's former employers.  Once that information was obtained the RO associated it with the claims file.  The RO also scheduled the Veteran for VA examinations in April 2014 and June 2016 regarding his increased rating claims.  All of the claims were then adjudicated in a July 2016 supplemental statement of the case.  As the RO provided sufficient notice to the Veteran regarding the TDIU claim and carried out appropriate development prior to readjudicating the claims, the Board finds that the RO substantially complied with the remand directives.  Stegall, 11 Vet. App. at 268. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claims, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Laws and Regulations Relevant to Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. 
§ 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. 

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

Left Knee Patellofemoral Syndrome

Service connection is in effect for left knee patellofemoral syndrome, and a 10 percent evaluation has been assigned for this particular disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257-5024.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).  The hyphenated diagnostic code in this case indicates that the symptomatology of the patellofemoral syndrome is manifested as recurrent subluxation or lateral instability pursuant to Diagnostic Code 5257, while tenosynovitis, under Diagnostic Code 5024, is a residual condition.

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), and 5263 (genu recurvatum) are not applicable in this instance, as he is already rated separately for them or the medical evidence does not show that he experiences the conditions.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5263 (2016).  

Under Diagnostic Code 5257, lateral instability, a 10 percent rating is assigned when instability is slight, while a 20 percent rating is assigned for moderate instability and a 30 percent rating is for severe instability. 

Under Diagnostic Code 5024, the disability is rated on limitation of motion of the affected part, or as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Limitation of motion of the knee is rated under Diagnostic Codes 5260, for limitation of flexion, and 5261, for limitation of extension.  

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2016).  For VA purposes, "normal" extension and flexion of the knee is from zero to 140 degrees, and references to normal motion below indicate that the Veteran, in fact, had motion from zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2016).  The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The Veteran was afforded a VA examination in February 2006 to evaluate the severity of his left knee disability.  He reported that he was able to walk and did not utilize a cane or other assistive devices.  He also reported that he experienced more pain when climbing stairs or after prolonged sitting, running or walking.  He did not endorse any mechanical instability or locking.  A physical examination showed normal flexion and extension with slight tenderness along the edges of the left patella.  No fatigability, incoordination or loss of range of motion was noted following repeated testing, although the examiner did state that the Veteran experienced some pain.  There was no evidence of instability.  The examiner's diagnosis was left knee patellofemoral syndrome, symptomatic with normal range of motion.  In conclusion, the examiner did not find any evidence of additional functional loss or flare-ups other than the potential for experiencing some difficulty with prolonged walking or running as well as using stairs. 

During the March 2010 hearing, the Veteran stated that he had significant difficulty with his work duties as a chef as they required that he stand for prolonged periods of time.  Specifically, he detailed how he had to maneuver around the work kitchen with a cane and the challenges that it led to.  He also discussed his difficulty using stairs.  

The Veteran was afforded a new VA examination in January 2011 to again evaluate the severity of his left knee disability.  He reported symptoms of pain, stiffness, and weakness, with weekly flare-ups of severe pain precipitated by walking that would last for a few hours at a time and would reduce his gait to a limp.  A physical examination showed subpatellar tenderness with normal flexion and extension.  The examiner did note evidence of pain following repetitive testing.  The examiner also reported on the results of a February 2010 MRI, which resulted in a diagnosis of mild chondromalacia patella of the lateral facet.  After completing the physical examination and reviewing the claims file, the examiner opined that the Veteran experienced an increase in functional impairment due to left knee pain in the form of him being unable to stand comfortable for one hour straight and being unable to walk more than a quarter mile.  

In another VA knee examination dated in April 2014, the Veteran reported that he could not keep up with his duties as a chef because he could not stand long, move quickly, or walk fast.  He stated that he experienced flare-ups of intense pain in his left knee daily.  A physical examination revealed normal flexion and extension.  After repeated testing, flexion was reduced to 125 degrees, and the examiner noted some evidence of weakness.  The examiner detailed additional functional loss in the form of less movement than normal, weakened movement, and excess fatigiability, and found that these symptoms contributed to significantly limited functional ability during flare-ups.  There was no instability shown.  After completing the physical examination and reviewing the claims file, the examiner opined that the functional impacts of the left knee patellofemoral syndrome were significant limitations in the ability to crouch, kneel, stop and climb. 

The Veteran was afforded yet another VA examination in October 2014 for the purpose of evaluating the severity of the left knee patellofemoral syndrome.  He reported experiencing flare-ups daily which resulted in limiting his ability to stand and walk for a prolonged period of time.  A physical examination showed normal range of motion both before and after repetitive testing.  The examiner also noted pain and localized tenderness, resulting in functional impairment in the form of weakened movement and interference with standing.  There was no evidence of ankylosis or instability.  After completing the physical examination and reviewing the claims file, the examiner opined that the left knee patellofemoral syndrome limited the Veteran to being able to perform only light physical and sedentary tasks.  

The most recent VA knee examination was conducted in June 2016.  The examiner changed the diagnosis from patellofemoral syndrome to degenerative joint disease of the left knee with limitation of motion.  The Veteran reported experiencing near constant pain in his left knee and stated that he received cortisone injections one to two times a year.  He also endorsed experiencing flare-ups in the form of sharp pain with continuous dull ache.  According to the Veteran he experienced functional loss in the form of limitations to his ability to stand and walk for prolonged periods of time.  A physical examination revealed normal extension and flexion to 110 degrees, as well as moderate tenderness on the lateral and medial aspect of the knee cap.  There was no additional loss of range of motion or other functional limitations after repetitive use testing.  Also, there was no ankylosis or instability.  The examiner found that flare ups would slightly reduce the range of motion due to pain and fatigue.  

A review of the Veteran's post-service VA and private treatment records show continued complaints of left knee pain with occasional complaints of stiffness and locking.  The Veteran was afforded several MRI examinations since beginning VA treatment after service, all of which minimal degenerative disease.  

Upon consideration of the evidence, the Board finds that the disability picture for the Veteran's left knee patellofemoral syndrome does not warrant an evaluation in excess of 10 percent on the basis of either arthritis with limitation of flexion and/or extension or for lateral instability.  To begin, throughout the appeal he had full (zero degrees of) extension, and flexion to 110 degrees or higher, both indicating a greater range of motion than that which would support an increased rating.  On none of the VA examinations afforded to the Veteran during the pendency of the appeal did he report experiencing any instability, and there is also no evidence of ankylosis or semilunar tissue involvement/dislocation.  See Diagnostic Codes 5256-5259.  Finally, given the absence of both instability and limitation of extension, there exists no basis for a separate rating for those symptoms.   

The Board acknowledges the Veteran's reporting of pain and symptoms of locking and stiffness.   However, the Veteran does not qualify for a compensable rating under any of the applicable diagnostic codes.  As noted by the VA examiners who have evaluated the Veteran during the pendency of the appeal, the Veteran has some functional loss due to his patellofemoral syndrome in the form of pain, weakness, and a slight loss of movement.  That being said, there is no loss of range of motion, instability, or any other symptoms attributable to the left knee patellofemoral syndrome.  The Veteran has met the criteria for a 10 percent rating only on the basis of his pain and symptoms of locking and stiffness, which is reflected in the currently assigned 10 percent rating for arthritis.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016); DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Therefore, the Board finds that the disability picture for left knee patellofemoral syndrome most closely approximates the currently assigned 10 percent rating, and that therefore the preponderance of the evidence is against a higher rating during the entire pendency of the appeal. 

Hypertension

The Veteran is currently assigned a 10 percent disability rating for his hypertension rated under Diagnostic Code 7101 for hypertensive vascular disease.  38 C.F.R. § 4.104.  Under this section, a 10 percent rating is warranted for hypertension when the diastolic pressure is predominantly 100 or more or; systolic pressure is predominantly 160 or more or; or a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  38 C.F.R. § 4.104.

The Board has reviewed the evidence of record in its entirety, including VA examination reports from February 2006, January 2011, and June 2016, and outpatient treatment records dated since 2006.  At no point has the Veteran been shown to have systolic pressure approaching 200, and he has not been shown at any time to have diastolic pressure at or above 110.  He is on blood pressure medication and has had several blood pressure readings approaching 100 (e.g., 146/99 in December 2014), and these findings certainly provide a basis for the currently assigned 10 percent evaluation.  That said, in the absence of any findings approaching the thresholds for a 20 percent evaluation, let alone predominant findings, the evidence does not support an increase, and the claim must be denied.  38 C.F.R. § 4.7.

As a concluding matter, neither the Veteran nor his representative has raised any other issues pertaining to either increased rating claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome is denied. 

Entitlement to a rating in excess of 10 percent for hypertension is denied. 


REMAND

In a substantive appeal of the denial of his increased rating claim for lumbosacral strain submitted in March 2016 on VA Form 9, the Veteran indicated that he wanted a live hearing before a veterans law judge of the Board at his local RO, which is known as a travel board hearing.  Specifically, he indicated that he wanted the hearing to address all of the issues on the preceding February 2016 statement of the case, that being entitlement to an increased rating of the service-connected lumbosacral strain.  The Veteran has never been scheduled for a travel board hearing in connection with his lumbosacral strain increased rating claim.  His request must be fulfilled.  Therefore, the claim must be remanded so that the Veteran can be scheduled for a travel board hearing at his local RO.  

A decision on the claim of TDIU is deferred pending resolution of the Veteran's lumbosacral strain increased rating claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing before a Veterans Law Judge addressing the increased rating/
lumbosacral spine claim at his local RO, according to the date of the original request for such a hearing.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 
38 C.F.R. § 20.704(b) (2015).  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


